Title: To George Washington from James Innes, 8 September 1754
From: Innes, James
To: Washington, George



Dr Sir
Camp att Wills Creek [Md.] 8th Septr 1754

Your favour of the 4th Septr I received this moment but as yett have not Seen Major Stephens. as for my giving you Orders to proseed here I cannot See to what purpose without you have your Regiment Complete, here being Suffiscent to guard the place if I had any Tools to work with to throw up a proper Intrinchment. I have mounted Five Guns which is all I cann do. Nor cann I gett as much as A Spaid to Trench Rownd my Tent, though I have recomended the getting of Tools to do Camp Dewty ever Since my first Account of the Stores. I have recomended what I think may be done this Winter. & if we be Strong Enough before the Winter Setts in Strong, or perhaps it may prove a favourable Winte⟨r⟩ then we may do our Business Before they gett Stronger: You may depend the French do not Slip there time though I am ashamed to Say I think we have. & Next year you may Depend they will be Suffiscently Strong to hold you Way with all the Forces that liakly may be Sent against them. you may depend they will have boeth men & Stores Sent them in time from home. I Shall allways be glad to hear from you. I am Dr Sir Your Mostt Hube Sevtt

James Innes


P:S Since my first Setting forth—I have Studied everything for the good of the Country & as I cann have no private Views of my Own I Expected att least to have there good Wishes untill I

deserved Other ways but my private Accounts as I have Some few friends give me poor Incuragement. if I am found fault with without a Cause what must the Case be if I Should comitt a Blunder as all men are mortal and Subject to common frailtys. A Surfite is verey Soon hade here in these Woods & I am a good Deall of money out of pockett for verey poor returns.

